Citation Nr: 1600098	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to a compensable initial rating for low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel





INTRODUCTION

The Veteran had active service from April 2002 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for right elbow and lower back conditions.  

This case was previously before the Board in December 2012 and August 2014, and each time was remanded for further development.  With respect to the claim for service connection for a right elbow condition, the Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The Board notes that in an August 2015 rating decision, the Veteran was awarded service connection for his lower back condition, and assigned a noncompensable rating effective December 13, 2009.  Since that decision constitutes a full grant of the benefit sought, the original claim regarding service connection for the lower back disability is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, in a November 2015 Informal Hearing Presentation, the Veteran's representative requested that the Board nonetheless adjudicate the initial rating assigned.  The Board considers the request to be a notice of disagreement with the assigned initial rating, which confers Board jurisdiction over that issue.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a compensable initial rating for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right triceps tendonitis was incurred during service.

2.  The Veteran does not have a right elbow condition other than right triceps tendonitis, which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right triceps tendonitis have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right elbow condition other than right triceps tendonitis have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran claims that his right elbow condition is related to service, specifically resulting from an IED-related incident while deployed for Operation Enduring Freedom.  Although the Veteran's service records are absent for any complaints of right elbow problems during service, the Board had determined in its August 2014 remand that the Veteran was credible as to the onset of his right elbow pain.  The Board now finds that service connection for right triceps tendonitis is warranted.

The Veteran was released from active duty on December 12, 2009.  His claim for service connection for right elbow pain, signed on December 2, 2009, was received by VA on December 14, 2009.  The Board has no reason to doubt that the Veteran had right elbow pain upon discharge from service, given that he filled out his VA claim form immediately prior to discharge and indicated he had a right elbow condition at that time.  The Veteran was provided a VA examination in January 2010, during which he reported that his right elbow felt weaker and like it was giving out when picking up his children.  He also reported pain, stiffness, and weakness.  Following clinical examination of the Veteran, the VA examiner diagnosed elbow tendonitis.  The examiner did not opine whether the tendonitis was related to service.

Giving the Veteran the benefit of the doubt, it is reasonable to conclude that the same right elbow pain he had upon discharge from the military in December 2009 was the same tendonitis diagnosed the following month at the January 2010 VA examination.  As there was evidence of a medical condition incurred during service, which continued during the period on appeal, service connection for right triceps tendonitis is warranted.

However, the Board finds that service connection is not warranted for any other right elbow condition.  The Board notes that a January 15, 2010 treatment record shows a differential diagnosis of osteoarthritis and bone spur, and that the Veteran's representative contends that the differential diagnosis warrants service connection for those conditions.  However, a differential diagnosis is not an actual diagnosis.  The medical treatment provider noted that the Veteran had a compensation and pension examination scheduled the following week, and deferred x-rays, diagnosis, and treatment to the C&P examiner.  Diagnostic imaging performed the following week showed that the Veteran's right elbow was completely normal, and as discussed above, the January 2010 VA examiner rendered a final diagnosis of tendonitis.  There is no evidence in the record that the Veteran has osteoarthritis or bone spurs of the elbow.  

The Veteran was provided an additional VA examination in February 2013.  Following x-rays and clinical examination of the Veteran, the examiner diagnosed medial epicondylitis.  Pursuant to the Board's August 2014 remand directives, an addendum medical opinion was obtained in July 2015 to provide an adequate medical opinion regarding etiology of the medial epicondylitis.  The July 2015 examiner noted that the Veteran's two diagnoses of triceps tendonitis and a medial epicondylitis are unrelated to each other and neither could be a causative factor to the other problem.  He explained that the triceps tendonitis is a self-limited condition and, in the absence of evidence to the contrary, it must be assumed that the tendonitis had resolved.   As the medial epicondylitis was not diagnosed until February 2013, three years after discharge from the Army, that condition is less likely related to service.

While the Veteran contends that he has had right elbow pain since leaving military service, his medical treatment records are absent for any treatment for a right elbow condition, other than his initial complaints in January 2010 and a single entry in December 2010, noting that he has occasional right elbow pain and his elbow occasionally cracks and pops.  The Board is entitled to consider this absence of treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability, particularly where the Veteran has sought medical treatment on a regular basis for other conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the above, the Board finds that service connection is warranted only for the condition of right triceps tendonitis.  Again, that condition reasonably began during service and was diagnosed during the period on appeal.  However, the weight of the evidence shows that the current condition of medial epicondylitis is not related to service.  As noted by the July 2015 VA examiner, the triceps tendonitis is presumed resolved and the medial epicondylitis is not etiologically related to the in-service triceps tendonitis.  The VA examiner's opinion is more persuasive than the Veteran's statements, given that the VA examiner is a medical professional with the expertise to opine on the matter, and his opinion is corroborated by the fact that the Veteran has not sought treatment for any right elbow condition since service.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2009 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with VA examinations in January 2010 and February 2013, and an addendum opinion was obtained in July 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board acknowledges that the July 2015 VA examiner did not address whether the Veteran had any symptoms related to his claimed right elbow condition that could not be attributed to a known diagnostic entity, and if so, whether any such symptoms were indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service.  However, the examiner assigned a diagnosis of medial epicondylitis to the Veteran's sole symptom of elbow pain.  Therefore, as the Veteran's pain has been attributed to a known clinical diagnosis, any discussion regarding an undiagnosed or unexplained illness due to Gulf War service is irrelevant.  There is no evidence that the July 2015 addendum opinion is otherwise inadequate.  Accordingly, the Board finds that the August 2014 remand directives were substantially complied with, and no further development is required in this case.


ORDER

Entitlement to service connection for right triceps tendonitis is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for any right elbow condition, other than right triceps tendonitis, is denied.


REMAND

As discussed in the Introduction section above, the RO issued a rating decision in August 2015 granting service connection for a low back condition, and assigned a noncompensable disability rating.  In a November 2015 Informal Hearing Presentation, the Veteran's representative requested that the Board consider awarding a compensable rating for the low back condition.  The Board construes that request as a notice of disagreement with assigned initial rating.

Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to an initial compensable rating for low back condition.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


